 



Exhibit 10.1
August 17, 2006                              
Mr. Brian Reagan
c/o BioScrip, Inc.
10050 Crosstown Circle
Eden Prairie, MN 55344

  Re:    Severance Agreement

Dear Brian:
     This will confirm our agreement that if you are terminated by BioScrip,
Inc. (the “Company”) (or any successor) other than for “Cause” (as defined
below) or if you terminate your employment with the Company (or any successor)
for “Good Reason” (as defined below), you will be entitled to receive severance
payments equal to one (1) year of salary at your then current salary level,
payable in accordance with the Company’s then applicable payroll practices and
subject to all applicable federal, state and local withholding, and (ii) all
outstanding securities contemplated to be issued under the terms of the
Company’s 2001 Incentive Stock Plan granted to you and held by you at the time
of termination shall vest and become immediately exercisable and shall otherwise
be exercisable in accordance with their terms and conditions. If your employment
with the Company is terminated for any reason whatsoever, whether by you or the
Company, the Company would not be liable for, or obligated to pay you any stock
or cash bonus compensation, incentive or otherwise, or any other compensation
contemplated hereby not already paid, earned or accrued as of the date of such
termination, and no other benefits shall accrue or vest subsequent to such date.
     For purposes of this Agreement, “Cause” shall mean any of the following:
(i) commission by you of criminal conduct which involves moral turpitude;
(ii) acts which constitute fraud or self-dealing by or on the part of you
against the Company or any of its subsidiaries, including, without limitation,
misappropriation or embezzlement; (iii) your willful engagement in conduct which
is materially injurious to the Company or any of its subsidiaries; (iv) your
gross misconduct in the performance of duties as an employee of the Company,
including, without limitation, failure to obey lawful written instructions of
the Board of Directors of the Company, any committee thereof or any executive
officer of the Company or failure to correct any conduct which constitutes a
breach of any written agreement between you and the Company or of any written
policy promulgated by the Board of Directors of either the Company, any
committee thereof or any executive officer of the Company, in either case after
not less than ten days’ notice in writing to you of the Company’s intention to
terminate you if such failure is not corrected within the specified period (or
after such shorter notice period if the Company in good faith deems such shorter
notice period to be necessary due to the possibility of material injury to the
Company).
     For purposes of this Agreement, “Good Reason” shall mean the existence of
any one or more of the following conditions that shall continue for more than
30 days following written notice thereof by you to the Company: (i) the
assignment to you of duties materially inconsistent with your position or
positions with the Company; (ii) the reduction of your then current annual
salary rate, without your consent; or (iii) the relocation of your principal
location of employment more than 50 miles from your current location without
your consent.

 



--------------------------------------------------------------------------------



 



Mr. Brian Reagan
August 17, 2006
Page 2
     This letter agreement constitutes the entire understanding of the parties
with respect to the subject matter hereof. This agreement shall be construed in
accordance with, and its interpretation shall otherwise be governed by, the laws
of the State of New York, without giving effect to principles of conflicts of
law.
     This letter supersedes and replaces the change of control severance
agreement between the Company and yourself dated as of June 14, 2004 as well as
the penultimate paragraph of the employment letter agreement dated July 18, 2005
between the Company and yourself, both of which shall be of no further force and
effect.
     Kindly signify your agreement to the foregoing by signing below and forward
an executed copy to me for our files.

            Sincerely,

BioScrip, Inc.
        By:   /s/ Barry A. Posner         Barry A. Posner, EVP and General
Counsel             

          Agreed and Accepted
on this 17th day of July, 2006:
        /s/ Brian Reagan       Brian Reagan             

 